           Case 1:20-cv-03943-MKV Document 19 Filed 06/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT                                                              USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                                             DOCUMENT
                                                                                          ELECTRONICALLY FILED
                                                                                          DOC #:
    In re MICHAEL RODGER BROWN,                                                           DATE FILED: 6/9/2021
      JENNIFER BROWN,

                                    Appellant                                 1:20-cv-03943 (MKV)

              v.                                                                      ORDER

      MICHAEL RODGER BROWN,

                                    Appellee.

MARY KAY VYSKOCIL, United States District Judge:

         On February 11, 2021, the Court issued an Opinion and Order in this case affirming the

decision of the Bankruptcy Court for the Southern District of New York (Garrity, J.) to approve

title to and distribution of the parties’ marital property and to expunge Appellant’s equitable

distribution claim. See In re Brown, 2021 WL 510157 (S.D.N.Y. Feb. 11, 2021). Thereafter,

Appellee moved for damages and costs pursuant to Rule 8020 of the Federal Rules of

Bankruptcy Procedure. See Motion for Award of Damages, ECF Nos. 15, 16. 1 Appellant

opposes the motion. See Opposition to Motion for Damages, ECF No. 17. Appellant also filed a

reply in further support of his motion. See Reply Memorandum in Further Support of Motion for

Damages, ECF No. 18. Having reviewed the parties’ submissions, Appellant’s motion for

damages and costs is DENIED.

        Rule 8020 provide that “[i]f the district court . . . determines that an appeal is frivolous, it

may, after a separately filed motion . . . award just damages and single or double costs to the

appellee.” Fed. R. Bankr. P. 8020(a). “When reviewing a request for Rule 8020 sanctions, a



1
 Appellee appears to have inadvertently filed two copies of his motion. The as-filed versions are, upon the Court’s
review, identical.
         Case 1:20-cv-03943-MKV Document 19 Filed 06/09/21 Page 2 of 2




district court must employ the standards established by Rule 38 of the Federal Rules of Appellate

Procedure,” In re Negosh, No. 06-CV-5617, 2007 WL 2445158, at *6 (E.D.N.Y. Aug. 22, 2007),

and determine whether “‘the appeal taken is . . . groundless, without foundation, and without

merit, even though appellant did not bring it in bad faith.’” In re Davis, No. 03-CV-7926, 2004

WL 1336233, at *1 (S.D.N.Y. June 15, 2004) (quoting In re 60 E. 80th St. Equities, Inc., 218

F.3d 109, 119 (2d Cir. 2000)). Among other considerations, sanctions may be appropriate where

the appellant “fails to cite any authority, cites inapplicable authority, makes unsubstantiated

factual assertions, asserts bare legal conclusions, or misrepresents the record.” Kristan v. Turner

(In re Kristan), No. BAP EP 08-041, 2008 WL 8664765, at *4 (B.A.P. 1st Cir. Dec. 15, 2008).

       Here, while the Court found Appellant’s arguments to be without merit, they were not

“groundless [and] without foundation” so as to subject her to sanctions. See In re Drexel

Burnham Lambert Grp., 995 F.2d 1138, 1147 (2d Cir. 1993). Appellant supported her arguments

with citations to relevant authority and the record, especially as it related to her arguments about

waiver of her equitable distribution claim. See Appellant’s Brief, ECF No. 8, at 15-20. Judge

Garrity wrote a nearly 40-page opinion regarding the parties’ contentions, and this Court

followed his thorough analysis with an additional 16 pages. While Appellant’s arguments were

unsuccessful, the Court will not find that they were frivolous.

       The Clerk of Court respectfully is requested to close the motions at ECF Nos. 15 and 16.

SO ORDERED.

Dated: New York, New York
       June 9, 2021                                  ___________________________________
                                                       ________________________
                                                                            _______
                                                                               __________________
                                                              MARY
                                                              MARY KAYKAY VYSKOCIL
                                                                             VYS
                                                                               Y KO
                                                                               YS   K CIL
                                                            United
                                                             U ited S
                                                             Un      States
                                                                      t tes District Judge
                                                                      ta
